GRAVES, Judge.
This is an application for the issuance of a writ of habeas corpus on the part of relator who is an inmate of the state penitentiary under a life term sentence.
It is claimed that an erroneous judgment was entered at the time of relator’s conviction upon the verdict of the jury which assessed such life term.
We are not furnished with a certified copy of such judgment. However, we do have a copy of a judgment in the original case showing a correction nunc pro tunc of the original judgment (the copy being dated March 15, 1950) entered in the original case correcting an error in the original judgment, which original judgment was evidently uncertain in that it provided for a confinement in the state penitentiary for not less than two years nor more than life.
*502It is noted that this application was not presented to this court until March 29, 1950. It is shown by the copies of the record filed with said application that the judgment based upon a proper verdict of the jury but erroneously entered, had been corrected as provided by Art. 772, Vernon’s Ann. C. C. P., on March 15, 1950, prior to the presentation to this court of the present application.
It appears that relator, at the time of such presentation and at this time, is confined in the state penitentiary upon a proper judgment and sentence. Therefore, the issuance of the writ prayed for herein is denied.